Exhibit WHX CORPORATION Schedule of Subsidiaries WHEELING-PITTSBURGH CAPITAL CORPORATION, a Delaware corporation. WHX AVIATION CORPORATION, a Delaware corporation. WHX METALS CORPORATION, a Delaware corporation. WHX CS CORPORATION, a Delaware corporation. HANDY & HARMAN, a New York corporation. BAIRNCO CORPORATION, a Delaware corporation. HANDY & HARMAN SUBSIDIARIES ALLOY RING SERVICE, INC., a Delaware corporation. CAMDEL METALS CORPORATION, a Delaware corporation. CANFIELD METAL COATING CORPORATION, a Delaware corporation. CONTINENTAL INDUSTRIES, INC., an Oklahoma corporation. DANIEL RADIATOR CORPORATION, a Texas corporation. ELE CORPORATION, a California corporation. H&H PRODUCTIONS, INC., a Delaware corporation. HANDY & HARMAN AUTOMOTIVE GROUP, INC., a Delaware corporation. HANDY & HARMAN OF CANADA, LIMITED, a Province of Ontario Canada corporation. HANDY & HARMAN ELE (ASIA) SND BHD., a corporation organized under the laws of Malaysia. HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION, a Florida corporation. HANDY & HARMAN (EUROPE) LIMITED, a corporation organized under the laws of England and Wales. HANDY & HARMAN INTERNATIONAL, LTD., a Delaware corporation. HANDY & HARMAN MANAGEMENT HOLDINGS (HK) LIMITED, a corporation organized under the laws of Hong Kong. (1) HANDY & HARMAN MANUFACTURING (SINGAPORE) PTE. LTD., a corporation organized under the laws of Malaysia. HANDY & HARMAN NETHERLANDS, BV., a corporation organized under the laws of the Netherlands. (1) HANDY & HARMAN PERU, INC., a Delaware corporation. HANDY & HARMAN TUBE COMPANY, INC., a Delaware corporation. HANDY & HARMAN UK HOLDINGS LIMITED, a corporation organized under the laws ofEngland and Wales. (1) INDIANA TUBE CORPORATION, a Delaware corporation. INDIANA TUBE DANMARK A/S, a corporation of Kolding, Denmark. KJ-VMI REALTY, INC., a Delaware corporation. LUCAS-MILHAUPT, INC., a Wisconsin corporation. LUCAS-MILHAUPT HONG KONG LIMITED, a corporation organized under the laws of Hong Kong. LUCAS-MILHAUPT BRAZING MATERIALS (SUZHOU) CO. LTD., a corporation organized under the laws of China. (1) MARYLAND SPECIALTY WIRE, INC., a Delaware corporation. MICRO-TUBE FABRICATORS, INC., a Delaware corporation. OMG, INC., a Delaware corporation, formerly known as Olympic Manufacturing Group, Inc. OMG ROOFING, INC., a Delaware corporation. (1) OMNI TECHNOLOGIES CORPORATION OF DANVILLE, a New Hampshire corporation PAL-RATH REALTY, INC., a Delaware corporation. PLATINA LABORATORIES, INC., a Delaware corporation. PROTECHNO S.A., a corporation organized under the laws of France. (1) RIGBY-MARYLAND (STAINLESS), LTD, a corporation organized under the laws of England and Wales. SHEFFIELD STREET CORPORATION, a Connecticut corporation. SUMCO INC., an Indiana corporation. SWM, INC., a Delaware corporation. WILLING B WIRE CORPORATION, a Delaware corporation. BAIRNCO
